Memorandum. The order of the Appellate Division should be affirmed. Entry and acceptance of the defendant’s plea of guilty to count three of the indictment in complete satisfaction thereof, constituted a disposition of the entire indictment. Thus, the County Court Avas without the poAver to entertain a further plea to that indictment absent a reinstatement thereof which could have been accomplished by permitting the defendant to withdraw his original plea of guilty to count three. (See, e.g., Code Crim. Pro., § 337; CPL 220.30, 220.60.)
*921Since the County Court improperly accepted the defendant’s plea of guilty to the first count without allowing him to withdraw his original plea of guilty to the third count, the resentencing proceedings were invalid, and the case must be remanded to the County Court in accordance with the order of the Appellate Division.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur.
Order affirmed in a memorandum.